IN THE SUPREME COURT OF IOWA
                               No. 12–0919

                            Filed May 9, 2014


NICOLE LARA SHUMATE,

      Appellant,

vs.

DRAKE UNIVERSITY a/k/a DRAKE UNIVERSITY LAW SCHOOL,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Eliza J.

Ovrom, Judge.



      Appellee seeks further review of court of appeals decision

reinstating private lawsuit by service dog trainer alleging denial of access

rights under Iowa Code chapter 216C.          DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.



      Felicia Bertin Rocha of Bertin Rocha Law Firm, Urbandale, for

appellant.



      Andrew J. Bracken, Amanda G. Jansen, and Nicholas J. Pellegrin

of Ahlers & Cooney, P.C., Des Moines, for appellee.
                                        2

WATERMAN, Justice.

      In this appeal, we must decide whether Iowa Code chapter 216C,

entitled “Rights of Persons with Physical Disabilities,” implicitly provides

a service dog trainer a private right to sue.        Plaintiff, who works as a

service dog trainer but is not disabled, alleges that while she was a

student at Drake University Law School (Drake) she was barred from

bringing a dog she was training into the classroom and to another event

with her. She sued Drake to vindicate the access rights created in Iowa

Code section 216C.11(2) (2009), which provides that a violation of the

statute is a simple misdemeanor but does not expressly provide any civil

remedy.

      The district court granted Drake’s motion to dismiss, ruling section

216C.11(2) creates no private enforcement action. The court of appeals

reversed and reinstated the lawsuit, holding that under our four-part test

adopted from Cort v. Ash, 422 U.S. 66, 95 S. Ct. 2080, 45 L. Ed. 2d 26

(1975), a service dog trainer has an implied cause of action to sue for

money damages and other relief.         We granted Drake’s application for

further review.

      For the reasons explained below, we decline Drake’s invitation to

abandon our four-part test for determining whether an Iowa statute

provides an implied private right of action.           We reiterate that the

dispositive factor is the intent of the legislature and that the other factors

help to ascertain legislative intent.       Applying the Cort factors, we hold

section 216C.11(2) does not provide a service dog trainer with a private

right to sue because closely related statutes expressly create private

enforcement actions to aid the disabled while chapter 216C does not,

and an implied right of action under chapter 216C would circumvent the

procedures of the Iowa Civil Rights Act (ICRA).             We conclude the
                                     3

legislature purposely omitted a private right to sue from chapter 216C.

Accordingly, we vacate the decision of the court of appeals and affirm the

judgment of the district court dismissing plaintiff’s lawsuit against

Drake.

      I. Background Facts and Proceedings.

      Nicole Lara Shumate enrolled at Drake in June 2006 and

graduated in December 2009.       Shumate had trained service dogs for

many years, and in her first semester of law school, she founded Iowa’s

first service dog training nonprofit organization: Paws and Effect.

      On August 29, 2011, Shumate filed a lawsuit alleging Drake

discriminated against her in violation of Iowa Code chapter 216C.

Shumate claimed she was denied access to law school classes on

September 1, 2009, because she was accompanied by a dog she was

training.   Shumate alleged the law school dean told her that day that

“access to law school facilities with a service dog in training would not be

tolerated per the university policy.”     Then, on September 6, a law

professor denied Shumate and her dog entry to a cultural event at a local

church.     Shumate also alleged Drake humiliated and harassed her

because of her attempts to bring the dog she was training on campus,

and Drake thereby created a “poisonous learning environment.”

      On November 18, 2011, Drake filed a motion to dismiss Shumate’s

action under Iowa Rule of Civil Procedure 1.421, arguing “as a matter of

law, there is no private right of action under Iowa Code chapter 216C.”

Drake “emphatically denie[d] that it ever excluded Shumate from class or

any Drake-sponsored event because she had a service-dog-in-training

with her,” but acknowledged the factual allegations of the petition are

taken as true for purposes of its motion to dismiss. On April 5, 2012,

the district court held a nonevidentiary hearing on the motion.         On
                                     4

April 16, the district court issued its ruling dismissing Schumate’s

petition.   To determine if chapter 216C gives service dog trainers the

right to sue, the district court applied the four-factor Cort test our court

adopted in Seeman v. Liberty Mutual Insurance Co., 322 N.W.2d 35, 38

(Iowa 1982):

      1. Is the plaintiff a member of the class for whose benefit the
      statute was enacted?
      2. Is there any indication of legislative intent, explicit or
      implicit, to either create or deny such a remedy?
      3. Would allowing such a cause of action be consistent with
      the underlying purpose of the legislation?
      4. Would the private cause of action intrude into an area
      over which the federal government or a state administrative
      agency holds exclusive jurisdiction?

Marcus v. Young, 538 N.W.2d 285, 288 (Iowa 1995) (citing Seeman, 322
N.W.2d at 38).

      The district court concluded that, although Shumate satisfied the

first factor, she failed to establish the second, third, and fourth factors.

The district court first acknowledged Iowa Code section 216C.11(2) gives

a service dog trainer the right to be accompanied by the dog in certain

locations and determined Shumate, therefore, is a member of the class

that statute was enacted to benefit. But, the district court further noted

that, under Iowa Code section 216C.11(3), a person who interferes with

this right can be charged with a simple misdemeanor. Citing “the maxim

expressio unius est exclusio alterius—the expression of one thing is the

exclusion of another,” the district court found the fact the legislature

provided for a criminal penalty in section 216C.11(3) indicated it did not

intend to allow a civil action under that statute. Additionally, the district

court found chapter 216E instructive.      That chapter governs assistive

devices and expressly provides a private right of action for disabled
                                    5

persons in Iowa Code section 216E.6(3). The district court ruled “[t]his is

an indication that the legislature did not create such a right in Chapter

216C; had it intended to do so it would have used language similar to

that in Chapter 216E.” Finally, the district court concluded that allowing

a private right to sue under section 216C.11(2) would permit disabled

persons to circumvent the jurisdiction of the Iowa Civil Rights

Commission (ICRC). The district court therefore granted Drake’s motion

to dismiss.

      Shumate appealed, and we transferred her case to the court of

appeals. The court of appeals held chapter 216C grants Shumate the

right to sue. Applying the same four-factor Cort test, the court of appeals

concluded each factor favors Shumate. The court of appeals cited Iowa

Code section 611.21, which prevents the merger of a civil remedy into a

criminal offense. Based on this statute, the court of appeals disagreed

with the district court’s finding that the misdemeanor punishment in

section 216C.11(3) was the sole remedy for a violation of section

216C.11(2). The court of appeals, however, failed to address the district

court’s conclusion that the express grant of a right to sue under Iowa

Code section 216E.6(3) indicates the legislature purposefully omitted

such a right from Iowa Code chapter 216C. Regarding the third factor,

the court of appeals stated:

      The fact persons with disabilities have a different route for
      enforcing the provisions of chapter 216 does not undermine
      the effectiveness of a private lawsuit for persons expressly
      included within, and whose rights are violated under,
      chapter 216C. We perceive no inconsistency between these
      separate remedies.

Finally, the court of appeals concluded a private right to sue under

section 216C.11(2) would not interfere with the ICRC’s ability to

adjudicate claims under chapter 216. The court of appeals reasoned:
                                      6
      Shumate’s ability to enforce her right to be accompanied by
      a service dog by filing a petition in court does not interfere
      with the rights of disabled persons to file administrative
      complaints about discriminatory practices under chapter
      216.    The legislature is free to craft a more complex
      investigation and mediation system under one chapter while
      leaving open a more direct route to remedying a violation
      under another chapter.

The court of appeals reversed the dismissal of Shumate’s claim and

remanded the case for further proceedings.

      We granted Drake’s application for further review.

      II. Scope of Review.

      “ ‘We review a district court’s ruling on a motion to dismiss for the

correction of errors at law.’ ” Mueller v. Wellmark, Inc., 818 N.W.2d 244,

253 (Iowa 2012) (quoting Dier v. Peters, 815 N.W.2d 1, 4 (Iowa 2012)).

The purpose of a motion to dismiss is “to test the legal sufficiency of the

petition.”   Geisler v. City Council of Cedar Falls, 769 N.W.2d 162, 165

(Iowa 2009). For purposes of reviewing a ruling on a motion to dismiss,

we accept as true the petition’s well-pleaded factual allegations, but not

its legal conclusions. See Kingsway Cathedral v. Iowa Dep’t of Transp.,

711 N.W.2d 6, 8 (Iowa 2006). We will affirm a district court ruling that

granted a motion to dismiss when the petition’s allegations, taken as

true, fail to state a claim upon which relief may be granted. Mueller, 818
N.W.2d at 253.

      III. Does Chapter 216C Implicitly Create a Private Right to
Sue for Service Dog Trainers?

      “Not all statutory violations give rise to a private cause of action. A

private statutory cause of action exists ‘only when the statute, explicitly

or implicitly, provides for such a cause of action.’ ” Mueller, 818 N.W.2d

at 254 (quoting Sanford v. Manternach, 601 N.W.2d 360, 371 (Iowa

1999)). “A private right of action is the right of an individual to bring suit
                                      7

to remedy or prevent an injury that results from another party’s actual or

threatened violation of a legal requirement.” Wisniewski v. Rodale, Inc.,

510 F.3d 294, 296 (3d Cir. 2007) (footnote omitted). Because Iowa Code

section 216C.11(2) does not expressly provide for a private cause of

action, we must decide if the right to sue is implicit in that statute.

      To determine if a statute implicitly creates the right to sue, we ask

if the legislature intended “to create not just a private right but also a

private remedy.” Alexander v. Sandoval, 532 U.S. 275, 286, 121 S. Ct.
1511, 1519, 149 L. Ed. 2d 517, 528 (2001).             In ascertaining the

legislature’s intent, we have employed the four-factor test adopted in

Seeman. See, e.g., Mueller, 818 N.W.2d at 254; Marcus, 538 N.W.2d at

288; Engstrom v. State, 461 N.W.2d 309, 315–16 (Iowa 1990).                 We

modified the United States Supreme Court’s “basic analytical approach,”

as expressed in Cort.    See Seeman, 322 N.W.2d at 40 (modifying the

fourth Cort factor for state-law application, “[s]ince the fourth factor of

that test concerns federal jurisdiction”). Under this test, we consider (1)

whether “the plaintiff [is] a member of the class for whose special benefit

the statute was enacted”; (2) “[l]egislative intent, either explicit or

implicit, to create or deny a remedy”; (3) whether “a private cause of

action [is] consistent with the underlying purpose” of the statute; and (4)

whether “the implication of a private cause of action [will] intrude into an

area over which the federal government has exclusive jurisdiction or

which has been delegated exclusively to a state administrative agency.”

Id. at 41–43 (emphasis omitted). We most recently used this four-factor

test in Mueller, although no party in that case urged us to abandon or

modify the test. 818 N.W.2d at 254.

      A. Should We Abandon Iowa’s Four-Factor Cort Test?                  Drake

urges us to abandon the four-factor Cort test, arguing the United States
                                     8

Supreme Court supplanted the Cort test in Sandoval. Drake asserts the

sole inquiry after Sandoval is whether the legislature intended to create a

private right of action.   See Sandoval, 532 U.S. at 286, 121 S. Ct. at

1519, 149 L. Ed. 2d at 528 (“Statutory intent . . . is determinative.”).

Many courts have indeed departed from the Cort factors.           See, e.g.,

Wisniewski, 510 F.3d at 301 (“After Sandoval, the relevant inquiry for

determining whether a private right of action exists appears to have two

steps: (1) Did Congress intend to create a personal right?; and (2) Did

Congress intend to create a private remedy?”); Love v. Delta Air Lines,

310 F.3d 1347, 1351–52 (11th Cir. 2002) (“Since the late 1970s, the

Supreme Court has gradually receded from its reliance on three of these

four factors, focusing exclusively on legislative intent to create a private

right of action as the touchstone of its analysis.        Sandoval is the

culmination of this trend . . . .” (Footnote omitted.)); Leach v. Mediacom,

240 F. Supp. 2d 994, 997 (S.D. Iowa 2003) (“Sandoval clarifies the

proper approach for courts to take when analyzing implied rights of

action. Rather than undertaking the four-factors approach of Cort, the

sole factor a court must consider is whether Congress intended to create

a private right of action.”), aff’d, 373 F.3d 895 (8th Cir. 2004); Grey v.

Walgreen Co., 967 N.E.2d 1249, 1252 (Ohio Ct. App. 2011) (“There is

ample authority for the proposition that the Cort test is no longer valid.

The United States Supreme Court has gradually focused on the single

factor of whether there was a legislative intent to grant a private right of

action.”); see also Thompson v. Thompson, 484 U.S. 174, 189, 108 S. Ct.
513, 521, 98 L. Ed. 2d 512, 526 (Scalia, J., concurring in judgment) (“It

could not be plainer that we effectively overruled the Cort v. Ash analysis

. . . converting one of its four factors (congressional intent) into the
                                            9

determinative factor, with the other three merely indicative of its presence

or absence.” (Citations omitted.)).

       We agree with Drake that legislative intent is the most important

factor in our analysis, but this is not a new development in our caselaw.

From the beginning, when we adopted the Cort factors in Seeman, we

recognized the second Cort factor is determinative. We stated then: “Our

cases subsequent to Cort v. Ash, have plainly stated that our focus must

be on the intent of Congress. ‘The key to the inquiry is the intent of the

Legislature.’ ”    Seeman, 322 N.W.2d at 39 (citation omitted) (quoting

Middlesex Cnty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1,

13, 101 S. Ct. 2615, 2622, 69 L. Ed. 2d 435, 446 (1981)). We reiterated:

“As in all matters of statutory construction, the question whether a

private cause of action exists under a statute that does not expressly

provide for one is a matter of legislative intent.” Seeman, 322 N.W.2d at

40. Though we adopted and modified the Cort test, we emphasized “that

when legislative intent is otherwise clear, it is not necessary to resort to

the four-factor test.” Id. But, “when legislative intent is not otherwise

clear the Cort test should be utilized to determine that intent.”                      Id.

Accordingly, since Seeman, our inquiry into whether a private right to

sue exists turns on our determination of legislative intent. 1


        1See Mueller, 818 N.W.2d at 258 (“We do not believe the legislature intended to

create a private cause of action to allow civil juries to second-guess conduct approved
by the insurance commissioner and subject to judicial review from administrative
proceedings.”); Raas v. State, 729 N.W.2d 444, 447 (Iowa 2007) (“The ‘most relevant
inquiry’ is whether there is any indication of legislative intent to create a private cause
of action.” (quoting Kolbe v. State, 625 N.W.2d 721, 727 (Iowa 2001))); Stotts v. Eveleth,
688 N.W.2d 803, 809 (Iowa 2004) (“Section 272.2 provides not even a hint that the
legislature intended to provide a private cause of action for such violations.”); Meinders
v. Dunkerton Cmty. Sch. Dist., 645 N.W.2d 632, 637 (Iowa 2002) (concluding “the lack of
any sign that the legislature intended to create such an action is fatal to Meinders’
case”); Kolbe, 625 N.W.2d at 727 (“[W]e address only the second factor, which is the
most relevant inquiry here: Is there any indication of legislative intent, explicit or
                                           10

       We reaffirm this approach today. Our “central inquiry” is whether

the legislature intended to create a private right to sue. See Touche Ross

& Co. v. Redington, 442 U.S. 560, 575, 99 S. Ct. 2479, 2489, 61
L. Ed. 2d 82, 96 (1979).          If the text and structure of a statute are

unambiguous, we need not consider whether a private cause of action

would be consistent with the purpose of the legislation or would intrude

into an area over which the federal government or a state administrative

agency holds exclusive jurisdiction. Yet, when “the text and structure

are either ambiguous or support the existence of a private right of action,

. . . other methods of statutory interpretation, including the Cort factors,

may continue to inform a court’s analysis.”               Wisniewski, 510 F.3d at

312–13 (Sloviter, J., dissenting); see also Mueller, 818 N.W.2d at 256

(noting legislative history “confirms the legislature intended H.F. 2219 to

be regulatory in nature”); Kolbe v. State, 625 N.W.2d 721, 727 (Iowa

2001) (“In determining whether there is any indication of legislative

intent to implicitly create a cause of action, we . . . consider[] the purpose

for which the statute was created.”).             Legislative intent “remains the
__________________________
implicit, to either create or deny such a remedy?”); Teague v. Mosley, 552 N.W.2d 646,
651 (Iowa 1996) (“Considering these factors, we conclude that the legislature did not
intend to create a private cause of action for a violation of a duty to inspect under Iowa
Code section 331.322(10).”); Marcus, 538 N.W.2d at 290 (affirming grant of summary
judgment when plaintiff could not show “the legislature intended to create an implied
cause of action or that such a remedy would be consistent with the underlying
purposes of the statute”); Bates v. Allied Mut. Ins. Co., 467 N.W.2d 255, 260 (Iowa 1991)
(“To hold that chapter 507B creates a private cause of action would be in direct
contradiction to existing Iowa law and would create a cause of action not intended by
the legislature.”); Engstrom, 461 N.W.2d at 316 (“We conclude that the legislature did
not intend to create this private cause of action.”); Black v. First Interstate Bank of
Fort Dodge, 439 N.W.2d 647, 649 (Iowa 1989) (“We need not employ the test adopted in
Seeman, however, because legislative intent in this instance is otherwise clear.”); Unertl
v. Bezanson, 414 N.W.2d 321, 326 (Iowa 1987) (finding no implied cause of action when
“[a]n examination of the contents of chapter 536A confirms that it was intended as a
regulatory measure”); M.H. by and through Callahan v. State, 385 N.W.2d 533, 537
(Iowa 1986) (“We believe it is clear that in enacting Iowa Code sections 232.67–.71 and
25A.14 the legislature did not intend to imply a tort action . . . .”).
                                     11

ultimate issue, however, and ‘unless this congressional intent can be

inferred from the language of the statute, the statutory structure, or

some other source, the essential predicate for implication of a private

remedy simply does not exist.’ ” Thompson, 484 U.S. at 179, 108 S. Ct.

at 516, 98 L. Ed. 2d at 520 (quoting Nw. Airlines, Inc. v. Transp. Workers,

451 U.S. 77, 94, 101 S. Ct. 1571, 1582, 67 L. Ed. 2d 750, 765 (1981)). If

the legislature did not intend to create a private cause of action, “courts

may not create one, no matter how desirable that might be as a policy

matter, or how compatible with the statute.” Sandoval, 532 U.S. at 286–

87, 121 S. Ct. at 1520, 149 L. Ed. 2d at 528. Thus, we will continue to

use the Cort factors when helpful to ascertain legislative intent.

      B. Did the Legislature Intend Section 216C.11(2) to Create a

Private Right to Sue for Service Dog Trainers? We now turn to the

relevant statutory language.     Iowa Code section 216C.11(2) is found

within the chapter entitled “Rights of Persons with Physical Disabilities,”

under the Iowa Code subtitle “Social Justice and Human Rights.” The

purpose of this chapter is set forth in section 216C.1, which provides:

            It is the policy of this state to encourage and enable
      persons who are blind or partially blind and persons with
      physical disabilities to participate fully in the social and
      economic life of the state and to engage in remunerative
      employment.
            To encourage participation by persons with
      disabilities, it is the policy of this state to ensure compliance
      with federal requirements concerning persons with
      disabilities.

Iowa Code § 216C.1. Section 216C.11 creates access rights and states:

            1. For purposes of this section “service dog” means a
      dog specially trained at a recognized training facility to assist
      a person with a disability, whether described as a service
      dog, a support dog, an independence dog, or otherwise.
      “Assistive animal” means a simian or other animal specially
      trained or in the process of being trained under the auspices
                                            12
       of a recognized training facility to assist a person with a
       disability. 2
              2. A person with a disability or person training an
       assistive animal has the right to be accompanied by a service
       dog or an assistive animal, under control, in any of the
       places listed in sections 216C.3 and 216C.4 3 without being
       required to make additional payment for the service dog or
       assistive animal. A landlord shall waive lease restrictions on
       the keeping of animals for the service dog or assistive animal
       of a person with a disability. The person is liable for damage
       done to any premises or facility by a service dog or assistive
       animal.
              3. A person who knowingly denies or interferes with
       the right of a person under this section is, upon conviction,
       guilty of a simple misdemeanor.

Iowa Code § 216C.11. 4 Section 216C.11 does not expressly allow service

dog trainers to bring a private cause of action, nor does any other Code


       2Drake   argues Shumate did not specifically plead facts sufficient to be covered
by Iowa Code section 216C.11(2). Drake points to language in section 216C.11(1)
defining “service dog” as “a dog specially trained at a recognized training facility” and
asserts Shumate did not claim she was associated with an officially recognized facility.
The court of appeals explained the legislative history of this provision:
       The legislature amended Iowa Code section 216C.11(1) in 2010 to delete
       the reference to “a recognized training facility” regarding both service
       dogs and assistive animals. See 2010 Iowa Acts ch. 1079, § 9. The
       legislature also deleted reference to “a recognized training facility” in Iowa
       Code section 216C.10, entitled “use of a hearing dog.” See 2010 Iowa
       Acts ch. 1079, § 8.
This amendment was enacted after the conduct at issue. In any event, under Iowa’s
liberal notice-pleading standards, “a court should grant a motion to dismiss only if the
petition on its face shows no right of recovery under any state of facts. Nearly every
case will survive a motion to dismiss under notice pleading.” Hawkeye Foodservice
Distribution, Inc. v. Iowa Educators Corp., 812 N.W.2d 600, 609 (Iowa 2012) (internal
quotation marks omitted). We do not affirm the dismissal in this case based on
Shumate’s failure to plead her association with a recognized training facility. Rather,
we affirm the dismissal based on the absence of an implied private right to sue under
section 216C.11(2).
       3Drake does not dispute that its classrooms and the local church hosting a
community event are included as “places listed in sections 216C.3 and 216C.4.” See
Iowa Code § 216C.11(2).
       4In 1988, the legislature enacted Iowa Code section 601D.11, entitled “Service

Dogs,” to “extend[] rights granted blind and deaf persons to use guide dogs and hearing
dogs, to persons with other disabilities or handicaps which have service dogs specially
trained to assist them.” S.F. 456 Explanation, 72d G.A., 2d Sess. (Iowa 1988). As
                                          13

section.   Iowa Code section 216C.11(3) does, however, provide that a

violation of this section is a simple misdemeanor. And, section 216C.7,

entitled “Penalty for denying rights,” also provides that a party “who

denies or interferes with the rights of any person under this chapter shall

be guilty of a simple misdemeanor.” Id. § 216C.7 (2009).

       We agree with the district court and the court of appeals that the

first Cort factor is satisfied—Shumate is a member of the class the

legislature intended to benefit by enacting section 216C.11(2). Section

216C.11(2) expressly grants a “person training an assistive animal . . .

the right to be accompanied by a service dog or an assistive animal.” Id.

§ 216C.11(2) (emphasis added).           Shumate thus satisfies our threshold

inquiry.   Cf. Gonzaga Univ. v. Doe, 536 U.S. 273, 284 n.3, 122 S. Ct.
2268, 2276 n.3, 153 L. Ed. 2d 309, 321 n.3 (2002) (“Where a statute

does not include this sort of explicit right- or duty-creating language, we

rarely impute to Congress an intent to create a private right of action.”

(Internal quotation marks omitted.)).

       We also agree with the court of appeals that Shumate satisfies the

third Cort factor. By facilitating the training of service dogs to increase

their availability, the legislature sought to achieve the overarching goal of

chapter 216C—“to encourage and enable persons who are blind or

partially blind and persons with physical disabilities to participate fully


__________________________
enacted, Iowa Code section 601D.11 allowed only “[a] disabled or handicapped person”
the “right to be accompanied by a service dog.” 1988 Iowa Acts ch. 1067, § 1 (codified
at Iowa Code § 601D.11 (1989)). In 1991, the legislature expanded this section,
changing the title to “Service Dogs and Assistive Animals,” and added language granting
a “person training an assistive animal” the “right to be accompanied by a service dog or
an assistive animal.” 1991 Iowa Acts ch. 69, § 1 (codified at Iowa Code § 601D.11
(Supp. 1991)). This section was transferred from Iowa Code section 601D.11 to Iowa
Code 216C.11 in 1993. See Iowa Code § 216.11 (1993). We see no indication in this
legislative history that a private right of action was intended.
                                           14

in the social and economic life of the state and to engage in remunerative

employment.”       Iowa Code § 216C.1.          Specifically, the access rights in

section 216C.11(2) enable a trainer to bring a dog in training into public

buildings to simulate situations the dog will encounter when placed in

service with a disabled person.           The trainer is given access rights to

facilitate the training the dog requires. But, the legislature’s purpose to

allow access does not necessarily equate to an intent to allow a private

lawsuit to enforce that right if access is denied.

       We conclude Shumate fails the second, and determinative, Cort

factor—legislative intent. The legislature expressly provided for private

causes of action in both chapters 216 and 216E.                       See Iowa Code

§ 216.15; id. § 216E.6(3). As the district court aptly stated, “This is an

indication that the legislature did not create such a right in Chapter

216C; had it intended to do so it would have used language similar to

that in Chapter 216E.”        These closely related chapters demonstrate that

when the legislature “wished to provide a private damage remedy, it knew

how to do so and did so expressly.” Redington, 442 U.S. at 572, 99 S. Ct.

at 2487, 61 L. Ed. 2d at 93. We thus conclude the legislature did not

intend to allow service dog trainers to sue to enforce the access rights

created by Iowa Code section 216C.11(2).

       Iowa Code chapter 216, the ICRA, expressly creates both rights

and remedies for those who suffer discrimination based on disability.5

       5The    legislature created the ICRC in 1965 “to eliminate unfair and
discriminatory practices in public accommodations, employment, apprenticeship
programs, on-the-job training programs, and vocational schools and to permit the study
of discrimination in housing.” 1965 Iowa Acts ch. 121 (codified at Iowa Code ch. 105A
(1966)). The ICRA prohibited discrimination “because of race, creed, color, national
origin, or religion.” See Iowa Code §§ 105A.6, .7, .8 (1965). In 1972, the legislature
enacted an amendment “relating to the civil rights of physically and mentally
handicapped persons” that expanded the protections of that chapter to those with
disabilities. 1972 Iowa Acts ch. 1031, §§ 2, 3, 4 (codified at Iowa Code §§ 601A.6, .7, .8
                                          15

See, e.g., Iowa Code § 216.7 (2009) (“Unfair practices—accommodations

or services”); id. §§ 216.15, .16 (setting forth procedures for the filing of

complaints and lawsuits under chapter 216). 6               Chapter 216E governs

“assistive devices,” which are defined as devices that are used “to

increase, maintain, or improve the functional capabilities of individuals

with disabilities.”     Iowa Code § 216E.1(1).         Chapter 216E.6 expressly

confers on consumers of assistive devices a private right to sue.                     It

states:

       In addition to pursuing any other remedy, a consumer may
       bring an action to recover any damages caused by a violation
       of this chapter. The court shall award a consumer who
       prevails in such an action no more than three times the
       amount of any pecuniary loss, together with costs and
       reasonable attorney fees, and any equitable relief that the
       court determines is appropriate.

Id. § 216E.6(3). 7
       The legislature provided no such express right to sue in chapter

216C, nor did it include service dog trainers under the ambit of chapter

216. We find these omissions telling. See Engstrom, 461 N.W.2d at 316

(concluding statute was not enacted for benefit of adoptive parents when

related Code chapters “specifically considered” natural parents and

__________________________
(1973)) (amending the ICRA to prohibit discrimination “because of race, creed, color,
sex, national origin, religion, or disability” (emphasis added)). Notably, the federal
government did not pass legislation prohibiting discrimination based on disability until
1990. See Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101–12213 (Supp. II
1990)). Senator Tom Harkin of Iowa authored that legislation and was its chief sponsor
in the Senate. See S. Res. 933, 101th Cong. (1989) (enacted).
       6Even  though Shumate trains dogs to assist the disabled, she is not covered by
chapter 216 because she is not a person with a disability. See Iowa Code § 216.2(5)
(defining “disability” in the context of the ICRA). Shumate filed a complaint under
chapter 216, and the ICRC dismissed this complaint for lack of jurisdiction.
       7The    legislature enacted chapter 216E in 1998. 1998 Iowa Acts ch. 1042
(codified at Iowa Code ch. 216E (1998)). Iowa Code section 216E.6(3) has undergone no
subsequent amendments.
                                      16

granted them rights); M.H. by and through Callahan v. State, 385 N.W.2d
533, 537 (Iowa 1986) (“[T]he legislature has explicitly addressed

situations when civil liability attaches.      If the legislature wanted to

recognize other statutory violations that would produce civil liability, it

would have so indicated.”); see also Pinter v. Dahl, 486 U.S. 622, 650,

108 S. Ct. 2063, 2080, 100 L. Ed. 2d 658, 684 (1988) (“When Congress

wished to create such liability, it had little trouble doing so.”); Univs.

Research Ass’n, Inc. v. Coutu, 450 U.S. 754, 773, 101 S. Ct. 1451, 1463,

67 L. Ed. 2d 662, 677 (1981) (citing statutes that expressly granted

remedies, noting “absence of a comparable provision [in statute at issue]

buttresses our conclusion that Congress did not intend to create such a

remedy”); Transamerica Mortg. Advisors, Inc. (TAMA) v. Lewis, 444 U.S.
11, 20, 100 S. Ct. 242, 247, 62 L. Ed. 2d 146, 155 (1979) (finding it

significant that, “[u]nder each of the securities laws that preceded the Act

here in question, and under the Investment Company Act of 1940 which

was enacted as companion legislation, Congress expressly authorized

private suits for damages in prescribed circumstances”); Blue Chip

Stamps v. Manor Drug Stores, 421 U.S. 723, 734, 95 S. Ct. 1917, 1925,

44 L. Ed. 2d 539, 548 (1975) (“When Congress wished to provide a

remedy . . . it had little trouble in doing so expressly.”); cf. Stoneridge Inv.

Partners, LLC v. Scientific-Atlanta, 552 U.S. 148, 165, 128 S. Ct. 761,

773, 169 L. Ed. 2d 627, 642 (2008) (recognizing “[c]oncerns with the

judicial creation of a private cause of action” and noting “the

determination of who can seek a remedy has significant consequences of

federal power”).

      The fourth Cort factor also cuts against Shumate. If we were to

read chapter 216C as impliedly creating a private right of action,

disabled individuals who would otherwise be required to file claims first
                                    17

with the ICRC would be able to file directly in district court. This would

intrude on the jurisdiction of that state agency.      Section 216C.11(2)

creates access rights for both disabled persons and for service animal

trainers who are not disabled. We see no way to imply a private right of

action under that section for trainers but not disabled persons using

service animals.   The legislature would not have intended only some

people protected by chapter 216C to have a private right of action, but

not others.

      As the district court recognized, a private right of action for

disabled individuals under chapter 216C would “circumvent the

procedures of the Iowa Civil Rights Act . . . intrud[ing] into an area where

the Iowa Civil Rights Commission has jurisdiction.” We agree. We do not

believe the legislature, when it enacted chapter 216C, intended to allow

persons alleging disability discrimination to circumvent the carefully

prescribed procedures in the ICRA. And, although service dog trainers

are not within the ambit of the ICRA, it would be incongruous to allow

them direct access to district court when persons with disabilities must

file first with the agency and satisfy the other procedural requirements of

the ICRA.

      Chapter 216, the ICRA, requires persons with a disability to follow

specific procedures to vindicate the rights created by the chapter. See

Iowa Code §§ 216.15, .16.      Namely, an aggrieved party must file a

complaint with the ICRC. Id. § 216.15(1).

      When a complaint is filed, the ICRC staff completes an
      investigation and submits a recommendation to an ALJ
      [administrative law judge], who then makes a determination
      whether there is probable cause to believe a discriminatory
      practice has occurred. Id. § 216.15(3)(a). If the ALJ concurs
      that probable cause exists, the ICRC “shall promptly
      endeavor to eliminate the discriminatory or unfair practice
                                    18
      by conference,     conciliation,   and   persuasion.”       Id.
      § 216.15(3)(c).

Rent-A-Ctr., Inc. v. Iowa Civil Rights Comm’n, 843 N.W.2d 727, 731 (Iowa
2014). A person can sue under chapter 216 only after filing a complaint

with the ICRC and receiving a right-to-sue letter. Ackelson v. Manley Toy

Direct, L.L.C., 832 N.W.2d 678, 679, 680 n.1 (Iowa 2013); see also Iowa

Code § 216.16(2) (stating requirements that must be met to receive a

right-to-sue letter).

      The benefits of this procedural framework are manifold: the ICRA

allows an agency with expertise to provide a broad spectrum of relief,

with little to no cost to a complainant. See Merle Wilna Fleming, Note,

Implications of the Right-to-Sue Amendment to Iowa’s Civil Rights Law, 65
Iowa L. Rev. 720, 744–45 (1980) (discussing the ICRA’s advantages for

complainants); cf. Christiansen v. Iowa Bd. of Educ. Exam’rs, 831 N.W.2d
179, 189 (Iowa 2013) (“The exhaustion requirement in section 17A.19

‘has several purposes, including honoring agency expertise, handling

matters within an agency and not in the courts, and preserving precious

judicial resources.’ ” (quoting IES Utils., Inc. v. Iowa Dep’t of Revenue &

Fin., 545 N.W.2d 536, 538 (Iowa 1996))). This is a confidential process,

unlike most court proceedings. See Iowa Code § 216.15(4). The ICRA

processes give the complainant an opportunity to negotiate with

employers, with the help of conciliation and mediation services.        Cf.

Horton v. Jackson Cnty. Bd. of Cnty. Comm’rs, 343 F.3d 897, 899 (7th

Cir. 2003) (discussing this benefit of administrative exhaustion in Title

VII cases, stating the Equal Employment Opportunity Commission

process is “useful” and “should be encouraged”). See generally Iowa Civil

Rights Comm’n, 2013 Annual Report 12 (2013) [hereinafter ICRC 2013

Report] available at https://icrc.iowa.gov/document/2013-annual-report
                                                  19

(reporting that fourteen percent of case closings in 2012–2013 were

classified as either “satisfactory adjustment/mediation,” “successful

conciliation,” or “withdrawal/satisfactory adjustment”).                     The ICRA

processes also serve to weed out cases that “ ‘do not warrant further

processing.’ ” See Ritz v. Wapello Cnty. Bd. of Supervisors, 595 N.W.2d
786, 791 (Iowa 1999) (quoting Iowa Admin. Code r. 161—3.12(1)(h)); see

also ICRC 2013 Report 12 (noting that 807 of the 2182 cases closed by

the ICRC in 2012–2013 were categorized as “does not warrant further

investigation/administrative closure”). Furthermore, unlike the courts,

the ICRC is empowered to investigate discrimination, conduct research,

publish      reports,      make          legislative   recommendations,     and      adopt

regulations based on its findings. See Iowa Code § 216.5(3), (6), (8), (10).

        Recognizing an implied right to sue under chapter 216C would

interfere with the enforcement procedures of chapter 216 because several

protections afforded under chapter 216C are duplicative of those found

in chapter 216. Iowa Code section 216.6, entitled “Unfair employment

practices,” prohibits employers from discriminating against persons with

disabilities, while Iowa Code section 216C.2 grants those with disabilities

the right to be employed by the state “on the same terms and conditions

as other persons.” Iowa Code section 216.7(1), entitled “Unfair practices

—    accommodations                 or    services,”    prohibits    discrimination     in

“accommodations, advantages, facilities, services, or privileges thereof”

based      on       disability. 8          Iowa    Code    section    216C.4,     entitled


        8“Public   accommodation” is defined as
        each and every place, establishment, or facility of whatever kind, nature,
        or class that caters or offers services, facilities, or goods for a fee or
        charge to nonmembers of any organization or association utilizing the
        place, establishment, or facility, provided that any place, establishment,
        or facility that caters or offers services, facilities, or goods to the
                                            20

“Accommodations,” then provides that those with disabilities “are entitled

to full and equal accommodations, facilities, and privileges.” 9 Disabled

persons assisted by service dogs are governed by the procedures under

chapter 216 when bringing discrimination claims. See, e.g., Dohmen v.

Iowa Dep’t for the Blind, 794 N.W.2d 295, 300 (Iowa Ct. App. 2010)

(affirming judgment in case in which blind plaintiff, who obtained a right-

to-sue letter from the ICRC, sued to enforce her right to attend an

“Orientation and Adjustment to Blindness” program with her guide dog).

       In light of this overlap, implying private rights of action under

216C would create an alternative enforcement mechanism for those with

disabilities—allowing them to file directly in district court instead of

following the procedures of chapter 216.                Although implying a private

right of action under chapter 216C for only service dog trainers and not

for disabled individuals would avoid this issue, there is no textual basis

to imply a private right of action for some persons protected by chapter

216C, but not others. For the foregoing reasons, allowing a private cause

of action to enforce the rights granted in chapter 216C would evade the

comprehensive procedures set forth in chapter 216.                    Under the fourth

Cort factor, this militates against recognizing a private right of action in

section 216C.11(2).


__________________________
       nonmembers gratuitously shall be deemed a public accommodation if the
       accommodation receives governmental support or subsidy.
Iowa Code § 216.2(13).
       9Iowa   Code section 216C.4 gives those with disabilities full and equal rights to
       all common carriers, airplanes, motor vehicles, railroad trains,
       motorbuses, streetcars, boats, other public conveyances or modes of
       transportation, hotels, lodging places, eating places, places of public
       accommodation, amusement, or resort, and other places to which the
       general public is invited.
                                      21

      We reject Shumate’s argument that the misdemeanor punishment

in section 216C.11(3) automatically gives rise to a right to sue. The court

of appeals noted Iowa Code section 611.21 allows a civil cause of action

when there is also a violation of a criminal statute. See Heick v. Bacon,

561 N.W.2d 45, 54 (Iowa 1997) (stating section 611.21 “allows a cause of

action for violation of a criminal statute”). Section 611.21 states: “The

right of civil remedy is not merged in a public offense and is not

restricted for other violation of law, but may in all cases be enforced

independently of and in addition to the punishment of the former.” Iowa

Code § 611.21. In Hall v. Montgomery Ward & Co., we interpreted section

611.21 “as itself providing a civil right for violation of a criminal statute.”

252 N.W.2d 421, 423 (Iowa 1977); accord Davis v. Crook, 261 N.W.2d
500, 505 (Iowa 1978) (noting Hall “reaffirmed an early interpretation

holding civil remedies may in all cases be enforced for injuries sustained

by reason of public offenses”). But, we limited the situations in which a

private cause of action arises out of a criminal violation to those in which

the plaintiff was “within the protection of the statute” and the plaintiff’s

harm “flow[ed] from the statutorily proscribed conduct.”            Hall, 252
N.W.2d at 424. As we later explained in Seeman,

      the Hall holding was based upon legislative intent to create a
      civil tort action, and is therefore in accord with the general
      rule that violation of a criminal statute gives rise to a civil
      cause of action only if such an action appears, by express
      terms or clear implication, to have been intended by the
      legislature.
322 N.W.2d at 38. In sum, while section 611.21 prevents merger of a

civil remedy in a criminal offense, it does not create a civil cause of action

for the violation of a criminal statute absent legislative intent to do so.

The two factors articulated in Hall—whether the plaintiff was within the

protection of the statute and whether the plaintiff’s harm flowed from the
                                       22

statutory violation—help determine legislative intent.       The court still

must determine that a statute other than section 611.21 provides an

implied private right of action.
      Here, we conclude the legislature did not intend the misdemeanor
provisions in chapter 216C to create a civil cause of action for service dog
trainers. Quite the opposite, we have concluded the express inclusion of
private causes of action in chapters 216E and 216 and the procedural
framework of chapter 216 demonstrate the legislature did not intend to
create a right to sue under chapter 216C. Cf. Ackelson, 832 N.W.2d at
688 (noting that punitive damages are expressly allowed for housing
discrimination in section 216.17A(6)(a) and holding that punitive
damages are not allowed for employment discrimination in section
216.15(9)(a)(8), which provides that “damages shall include but are not
limited to actual damages”).          Although Shumate was within the
protection of section 216C.11(2) and alleges her harm flowed from
Drake’s violation of that statute, those factors are insufficient to
overcome the other indications that the legislature deliberately stopped
short of creating a private right of action for service dog trainers. See
City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 122, 125 S. Ct.
1453, 1459, 161 L. Ed. 2d 316, 327 (2005) (noting an “ordinary inference
. . . can surely be overcome by textual indication, express or implicit”).
      The misdemeanor provisions in Iowa Code sections 216C.7 and
216C.11(3) allow for up to thirty days of incarceration, a fine of $625,
and a criminal record.     See Iowa Code § 903.1(1)(a).      The legislature
could reasonably believe such potential punishments would deter
violations of section 216C.11(2). Policy arguments that a misdemeanor
prosecution is an ineffective enforcement mechanism are properly
directed to the legislature.       See Cent. Bank of Denver, N.A. v. First
Interstate Bank of Denver, N.A., 511 U.S. 164, 177, 114 S. Ct. 1439,
                                    23

1448, 128 L. Ed. 2d 119, 132 (1994) (“The issue, however, is not whether
imposing private civil liability . . . is good policy but whether [it] is
covered by the statute.”); In re Estate of Whalen, 827 N.W.2d 184, 194
(Iowa 2013) (“Policy arguments to amend the statute should be directed
to the legislature.”).
      We hold there is no implied private right of action under Iowa Code
chapter 216C. Accordingly, the district court correctly granted Drake’s
motion to dismiss Shumate’s petition.
      IV. Disposition.
      For the foregoing reasons, we vacate the decision of the court of
appeals and affirm the district court’s judgment dismissing Shumate’s
petition with prejudice.
      COURT OF APPEALS DECISION VACATED; DISTRICT COURT
JUDGMENT AFFIRMED.
      All justices concur except Appel, J., who concurs specially, and
Mansfield, J., who takes no part.
                                     24

                                          #12–0919, Shumate v. Drake Univ.

APPEL, Justice (concurring specially).

      I concur in the result in this case as I do not believe the legislature

intended to allow trainers of dogs to vindicate the rights of trainers

through a private right of action. The statute is designed to encourage

the training of dogs, not provide civil remedies for dog trainers.

      I do not believe, however, that finding a private right of action in

this case would offend Iowa Code chapter 216. Dog trainers, of course,

are not covered by chapter 216. As a result, a private cause of action

would not intrude on the jurisdiction of the Iowa Civil Rights

Commission. Further, if the legislature sought to provide a private right

of action for dog trainers, allowing such an action to proceed without

going through chapter 216 strikes me as a plausible and even sensible

choice. Even though I do not see a conflict between a private right of

action and chapter 216, however, I agree the legislature did not intend to

imply a private right of action for damages by dog trainers. I therefore

concur in the result in this case.